Citation Nr: 0639280	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-05 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
on the basis of permanent incapacity for self-support of the 
veteran's son prior to attaining 18 years of age.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for VA benefits 
based on the permanent need for self-support of his son prior 
to reaching 18 years of age.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's son, D.P. was born in May 1970.

3.  The competent clinical evidence of record fails to 
demonstrate that he became permanently incapable of self-
support prior to his 18th birthday.


CONCLUSION OF LAW

The veteran's son did not become permanently incapable of 
self-support prior to attaining the age of 18.  38 §U.S.C.A. 
§§ 101(4), 5107(b) (West 2002); 38 C.F.R. §§ 3.315, 3.356 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a July 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for VA benefits based on the 
permanent incapacity for self-support of the veteran's son 
prior to attaining the age of 18 years,, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his son's 
pertinent medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claim, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
medical records pertaining to his son, and a statement from 
the child's mother.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The regulations provide that an additional amount of 
compensation may be payable for a spouse, child, and/or 
dependent parent where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  38 C.F.R. § 3.4(b)(2) (2006).

Except as provided, the term "child" of the veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.315.

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through 
his/her own efforts by reason of physical or mental defects.  
The question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling.  
Principal factors for consideration are:

(1) The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would preclude sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (2006).  

In making this determination, the focus must be on the 
child's status at the time of his/her 18th birthday.  Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993).

The evidence supporting the veteran's claim for finding his 
son was permanently incapable of providing self-support prior 
to his 18th birthday includes his statements, allegations 
from D.P.'s mother, and some medical evidence.

The record shows that D.P. was born in May 1970.  He was 
evaluated by a private psychologist in August 1987 to 
determine his eligibility for special education placement.  
The veteran's son acknowledged that he did not get along with 
his teachers or other students.  He expressed some feelings 
of sadness, difficulties in memory and feeling guilty.  It 
was concluded that his personality profile reflected a very 
dissatisfied and inadequate individual who met the criteria 
for an identity disorder, which met the State Department of 
Education criteria for a severe or seriously emotionally 
handicapping condition.  The diagnostic impression was 
identity disorder with paranoid traits.

A history obtained when the veteran's son was hospitalized at 
a private facility in December 1996 reveals that D.P. might 
have been mildly paranoid since about 1990.  He was described 
as being overly suspicious and his mood predominantly had 
been angry and hurt since 1980.  It was indicated that in the 
mid 1980's, he was thought to be situationally sad.  It was 
noted that he had been attending a boarding agricultural 
school and his mother said the staff told her that D.P. 
frequently was out at night roaming the streets and that he 
had called her at that time saying he was very depressed.  
This episode reportedly resolved on its own.  The son's 
behavior had been somewhat rebellious since 1985.  His study 
habit deteriorated.  His ability to function well at school 
at times had not been completely satisfactory.

The evidence against the claim includes private medical 
records.  The August 1987 psychological evaluation noted that 
D.P.'s language skills were above average and he expressed 
himself well.  He worked on all tasks given him, striving for 
success, though possibly not at full pitch.  It was stated 
that, overall, there was not sufficient evidence to indicate 
a severe thought disorder.  It was further reported that his 
IQ was average.  

The remaining medical evidence consists of records after the 
veteran's son turned 18 years of age.  The Board acknowledges 
that he was hospitalized in December 1996.  The veteran 
reported that his son had pulled the steering wheel of the 
car, grabbed a tool and threatened him.  Later in the day, he 
had thrown logs at the veteran.  He was eventually brought to 
the emergency room for an evaluation.  Several days prior to 
admission, he had a major fight with his girlfriend.  The 
final diagnoses were acute psychosis, severe, not otherwise 
specified; and possible schizophreniform disorder.  This was 
the initial evidence of a psychosis, and occurred when the 
veteran's son was 26 years old.

The Board also notes that when he was evaluated by a private 
psychologist in February 1997, it was reported that the 
veteran's son quit school in the 11th grade when he started 
working full-time.  He was 18 years old at the time.  It was 
further indicated that he had never been in special 
education.  While his most recent job had lasted for only 
three weeks, the job he had had for the longest was for over 
seven years, from the end of high school.  Clearly, this 
demonstrates that the veteran's son was capable of 
maintaining full time employment after he turned 18.  

The Board concedes that D.P. had some difficulties prior to 
the age of 18.  However, there is no clinical evidence 
establishing that he was incapable of self-support prior to 
his attaining the age of 18 years.  As noted above, his 
psychosis was not documented until he was 26 years of age.  
The Board finds the fact that he was employed at the same job 
for more than seven years, apparently from the time he was 18 
years old until he was about 25 years old is of greater 
probative value than the statements from the veteran that his 
son was incapable of supporting himself.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for VA benefits on the basis of 
permanent incapacity for self-support prior to attaining 18 
years of age.


ORDER

Entitlement to VA benefits on the basis of the permanent 
incapacity for self-support of the veteran's son prior to 
attaining the age of 18 years is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


